PER CURIAM.
These are cross-appeals from the decree of the District Court of the United. States for the Eastern District of Pennsylvania, entered in favor of libelant for $1,109.72, to cover one-half of the libelant’s damages and -costs, caused by the negligence of respondent’s tug Adriatic while assisting and taking libelant’s steamship Olaf Kyrre out of the dock into the stream from one of the piers in the port of Philadelphia. A careful examination of all the testimony brought up by these appeals and the findings of fact by the learned judge of the court below convinces us that there was no error in the conclusion that “the damage caused by the accident was the result of the combined fault of the tug and the master of the steamship, so that each should be responsible for one-half the damages and costs. The decree of the court below (183 Fed. 867) is therefore affirmed.